IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00062-CR

THE STATE OF TEXAS,
                                                          Appellant
v.

JOSE ESTRADA,
                                                          Appellee



                         From the County Court at Law
                            Walker County, Texas
                            Trial Court No. 15-0686


                            ABATEMENT ORDER


      A Motion to Withdraw as Attorney, presented by counsel for defendant Jose

Estrada (appellee in this appeal), was filed with the Court on April 14, 2016. Counsel

states in the motion that he was retained by Estrada. After Estrada’s Motion to Dismiss

for Lack of Speedy Trial was granted by the trial court, counsel was permitted to

withdraw as attorney of record. The order permitting withdrawal is not contained in the
record on appeal. Further, it is unclear from this appellate record whether appellee is

now indigent.

        An indigent defendant has the right to appointed counsel on appeal, and the

appointment of counsel is under the sole authority of the trial court. See Enriquez v. State,

999 S.W.2d 906, 907-08 (Tex. App.—Waco 1999, order); TEX. CODE CRIM. PROC. ANN. arts.

1.051(d)(1), 26.04(a) (West Supp. 2014); cf. Meza v. State, 206 S.W.3d 684, 688 (Tex. Crim.

App. 2006). During an appeal, the trial court retains jurisdiction to appoint counsel for

an indigent defendant. See Enriquez, 999 S.W.2d at 908; see also Meza, 206 S.W.3d at 688.

        Accordingly, we abate this appeal to the trial court to hold a hearing within 14

days from the date of this Order to consider whether Estrada is indigent and whether

counsel should be appointed. Supplemental clerk’s and reporter’s records containing the

trial court’s written or oral findings and rulings are ordered to be filed within 28 days of

the date of this Order.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed April 21, 2016




State v. Estrada                                                                       Page 2